Citation Nr: 1711445	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  06-09 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs (VA) disability compensation in the amount of $25,614.00, to include validity of the debt.

(The Board notes that the Veteran's appeal regarding service connection and increased rating claims is addressed in a separate decision of the Board issued simultaneously herewith.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel

INTRODUCTION

The Veteran had active duty service from March 1976 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's claim was remanded by the Board in April 2015 in order to provide this incarcerated Veteran a hearing if such was possible.  The record indicates that the Veteran will continue to be incarcerated for the foreseeable future.  He has reported that he is not allowed to go to the Waco RO for a video hearing.  He has requested that he be provided a video hearing at the Amarillo, Texas VA Medical Center (VAMC).  He reports that the Amarillo VAMC has video equipment and that the prison has allowed him to go to the Amarillo VAMC.  Although the Veteran has been transported to the Amarillo VAMC for VA medical examinations, the prison has informed the RO that the Veteran will not be allowed out of the prison for a VA hearing at any location.  The prison also informed the RO that the Veteran is not allowed to use the prison's video equipment for a VA hearing.  The Board notes that in October 2008 the Veteran's representative stated that the Disabled American Veterans would not participate in a hearing regarding this case without the Veteran being present.  Given that VA is not logistically able to provide this incarcerated Veteran a hearing, the Board will consider the Veteran's claim without the requested hearing.  


FINDINGS OF FACT

1.  The Veteran was assigned a combined 30 percent in VA compensation benefits effective from January 1979.

2.  In 2005, VA received notice that the Veteran had been incarcerated for a felony since July 1, 1994. 



3.  In October 2005, VA notified the Veteran of the proposed reduction of his benefits to a 10 percent rate, effective August 31, 1994.

3.  The RO reduced the Veteran's benefits from a 30 percent rate to a 10 percent rate, from August 31, 1994, through October 31, 2005.  This action created an overpayment of $25,614.00.

4.  The Veteran's failure to report his incarceration created the debt.
 
5.  There is no indication that the Veteran engaged in fraud, misrepresentation, or bad faith in creating the overpayment.
 
6.  The Veteran was solely at fault in the creation of the overpayment of VA compensation benefits due to his acceptance of VA benefits exceeding the 10 percent rate when he had been incarcerated for a felony.
 
7.  A recovery of the overpaid VA compensation benefits would not result in an undue hardship of the Veteran.
 
8.  The recovery of the overpayment did not tend to defeat the purpose for which the benefits were intended when taking into account Congress' specific instruction to reduce VA benefits to the 10 percent level when a Veteran is incarcerated for a felony lasting greater than 60 days.
 
9.  A failure by the Veteran to make restitution would result in unfair gain to the Veteran because he received monetary benefits to which he had no entitlement.
 
10.  There is no indication the Veteran relinquished a valuable right or incurred a legal obligation in reliance upon the additional benefits received.



CONCLUSIONS OF LAW

1.  The overpayment of VA compensation benefits in the amount of $25,614.00 was properly created.  38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. § 3.665 (2016).

2.  The criteria for waiver of recovery of the overpayment have not been met.  38 U.S.C.A. §§ 5107 , 5112, 5302, 5313 (West 2014) 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.665 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

The VCAA duties to notify and to assist do not apply to the claim for relief under Chapter 53 of Title 38 of the United States Code, pertaining to waiver of recovery of overpayments, which includes the validity of the debt.  See Barger v. Principi, 16 Vet. App. 132 (2002). 

I.  Validity of the Debt

Under 38 C.F.R. § 3.665 (a), any person who is incarcerated in a Federal, state, or local penal institution in excess of 60 days for conviction of a felony shall not be paid compensation in excess of the amount specified in 38 C.F.R. § 3.665 (d), beginning on the 61st day of incarceration.  Under this section, a Veteran who is rated 20 percent or more shall receive the rate of compensation payable under 38 U.S.C.A. § 1114 (a), which equates to a 10 percent disability payment. 

By rating decision dated in July 1980, the Veteran was awarded a combined evaluation for compensation at the 30 percent level. 

In early 2005, VA received notice that the Veteran had been incarcerated from July 1, 1994, following conviction of a felony.  In an October 2005 letter, VA notified the Veteran that his VA benefits would be reduced to a 10 percent rate effective August 31, 1994, the 61st day of his incarceration. 

The RO retroactively reduced the Veteran's VA compensation payments to the 10 percent rate, effective August 31, 1994.  The reduction of the VA benefits resulted in an overpayment in the amount of $25,614.00.

The Veteran does not dispute that his circumstances met the criteria set by 38 U.S.C.A. § 5313 for application of the requirement of reduction of his VA compensation payments noted above.  The provisions of 38 U.S.C.A. § 5107 (b) regarding reasonable doubt are inapplicable since the facts are not in controversy.

In order for the Board to determine that the overpayment was properly created, it must be established that the Veteran was not legally entitled to the benefits in question; or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the Veteran erroneously being paid benefits. 

As noted above, a Veteran who is incarcerated in a Federal, state, or local penal institution in excess of 60 days for conviction of a felony committed after October 7, 1980, and has a combined rating of 20 percent or more shall not be paid compensation in excess of the amount payable for a disability evaluated as 10 percent disabling beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.

There is no authority the Board can find to overturn or ignore the statute and regulation at issue in this case as promulgated. 

Here, the law is dispositive; and VA is not authorized to disregard the statute.  VA may not continue to pay the Veteran benefits in excess of the 10 percent rate, beginning with the 61st day of incarceration after his conviction on a felony.  Hence, the reduction in the Veteran's compensation payment to the 10 percent rate, based on his incarceration for a felony, was proper; and the Veteran's appeal regarding the validity of the debt must be denied.

II.  Waiver

VA law provides that recovery of overpayment of any benefits shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The Court has held that the operative language in 38 C.F.R. § 1.965(b)(2) limits bad faith to cases in which there is an intent to seek an unfair advantage and that a mere negligent failure to fulfill a duty or contractual obligation is not an appropriate basis for a bad faith determination.  Richards v. Brown, 9 Vet. App. 255 (1996).  The standard "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "Equity and Good Conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) Fault of the debtor - Where actions of the debtor contribute to the creation of the debt; (2) Balancing of faults - Weighing fault of the debtor against VA fault; (3) Undue hardship - Whether collection would deprive debtor or family of basic necessities; (4) Defeat the purpose - Whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment - Failure to make restitution would result in unfair gain to the debtor; (6) Changing position to one's detriment - Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

In this case, there is no evidence demonstrating that the indebtedness resulted from fraud, misrepresentation, or bad faith on the Veteran's part.  Therefore, waiver of indebtedness is not precluded if shown that it would be against the principles of equity and good conscience to require him to repay this debt to the government.  38 C.F.R. §§ 1.963, 1.965.

As to the principles of equity and good conscience part of the Board's analysis, the record shows the Veteran was solely at fault in the creation of this debt in failing to report the receipt of VA disability compensation at the full rate while incarcerated for a felony conviction.  Similarly, the Board finds that his receipt of $25,614.00 from VA that he was not lawfully entitled to because he was incarcerated results in unfair enrichment to him.  As to whether the recovery of this assessed overpayment would deprive him of basic necessities, the Board notes that the Veteran is incarcerated and will be so incarcerated for an extended period of time.  Accordingly, the Board concludes that recovery of this debt would not cause him financial hardship since he is currently being provided basic necessities by the State of Texas.  As to whether collection of this debt would defeat the purpose of paying the benefits by nullifying the objective for which the benefits were intended, the rating schedule is intended to compensate a claimant for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155. " Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  However, the Veteran received these monies while incarcerated and therefore had no earning capacity and he was being maintained by the government.  Therefore, the Board finds that collection of this debt would not defeat the purpose of paying the benefits.  Lastly, the Board finds that there is no indication in the record that reliance on the overpaid benefits resulted in his relinquishment of a valuable right or the incurrence of a legal obligation.

Thus, after weighing all of the relevant evidence of record, the Board finds that the preponderance of the evidence is against a finding that the recovery of this overpayment would be against equity and good conscience.  Consequently the Board finds that a waiver of the overpayment of $25,614.00 is not warranted.  


ORDER

An overpayment of VA pension benefits in the amount of $25,614.00 was properly created.

This claim of entitlement to waiver of recovery of the overpayment of VA disability compensation in the amount of $25,614.00 is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


